Citation Nr: 0622472	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  02-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic back disability, claimed as 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1990 and from November 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
to reopen the veteran's claims of service connection for a 
chronic back disability (claimed as residuals of a back 
injury), schizophrenia and PTSD had not been submitted.  

The Board has previously remanded this case twice to the RO, 
in January 2003 and October 2003, for evidentiary and 
procedural development, including scheduling the veteran for 
a hearing before the Board.  However, in correspondence dated 
in August 2003, the veteran waived his right to a hearing.

In view of the determinations of the Board that will be 
discussed below, the reopened claim of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1995, 
entitlement to service connection for a chronic back 
disability was denied on the merits.  That appeal became 
final.  

2.  The additional evidence submitted since the April 1995 RO 
decision, when considered alone or together with all of the 
evidence, both old and new, is cumulative and redundant of 
evidence that has been previously considered, and is not of 
such significance that it must be considered in order to 
fairly decide the merits of this previously denied claim of 
entitlement to service connection for a chronic back 
disability.

3.  In an unappealed Board decision dated in May 1997, 
entitlement to service connection for a psychiatric 
disability identified as schizophrenia was denied on the 
merits.  That decision became final.

4.  The additional evidence submitted since the May 1997 
Board decision, when considered alone or together with all of 
the evidence, both old and new, is cumulative and redundant 
of evidence that has been previously considered, and is not 
of such significance that it must be considered in order to 
fairly decide the merits of this previously denied claim of 
service connection for schizophrenia.

5.  In an unappealed rating decision dated in November 1996, 
entitlement to service connection for PTSD was denied on the 
merits.  That decision became final.

6.  The additional evidence submitted since the November 1996 
RO decision, when considered alone or together with all of 
the evidence, both old and new, is not cumulative and 
redundant of evidence that has been previously considered, 
and is of such significance that it must be considered in 
order to fairly decide the merits of this previously denied 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received regarding 
the previously denied claim of service connection for a 
chronic back disability; there is no basis to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been received regarding 
the previously denied claim of service connection for 
schizophrenia; there is no basis to reopen the claim.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2001).

3.  New and material evidence has been received regarding the 
previously denied claim of service connection for PTSD that 
presents a new basis to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  With respect to 
the veteran's application to reopen his previously denied 
claims for service connection for a back disability, 
schizophrenia, and PTSD, the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") addressed 
directives consistent with the VCAA with regard to new-and-
material-evidence claims.  The Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.  In this 
case, the veteran's application to reopen his claim was 
received in January 2001 and he was notified of the 
provisions of the VCAA as it specifically applied to new and 
material evidence in correspondence dated in March 2003 and 
several times thereafter in January 2004 and April 2004.  The 
Board therefore finds that compliance with the Court's 
holding in Kent.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His medical records associated with his successful claim for 
Social Security Administration (SSA) disability benefits were 
obtained, as well as his service medical records and private 
and VA medical records pertinent to the claims at issue that 
cover the dates from 1998 to 2003.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development in this regard is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination regarding the issue of whether new and 
material evidence has been submitted with respect to the 
service-connection claims on appeal.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
observes that in March 2006, the RO issued the veteran notice 
of the provisions of the VCAA as it pertained to the issues 
on appeal, specifically citing the Dingess case.  Therefore, 
the Board finds that full compliance with VCAA has been 
accomplished and to move forward with adjudication of this 
claim would not cause any prejudice to the veteran.

Factual background and analysis: whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
back injury.

The veteran's service medical records show that on enlistment 
examination in June 1989, he reported having back pain by 
history, associated with a weight lifting regimen he had 
since discontinued, with no further back pain thereafter.  No 
abnormalities of his spine were detected on enlistment 
examination.  His spine was normal on medical examination in 
February 1990.  The records show one complaint of back pain 
in April 1991.  Following his separation from active duty in 
support of Operations Desert Shield/Desert Storm in June 
1991, he denied having any illness or symptoms of illness in 
a Marine Reserve medical report dated in November 1991.  
Thereafter, post-service VA medical records dated in August - 
October 1993 show that the veteran complained of low back 
pain, which he reported having prior to active service and 
which he alleged to have worsened during service.  However, 
X-rays of his lumbosacral spine were clinically normal and no 
diagnosis of a chronic back disability was presented in the 
reports.

The veteran filed his original claim of entitlement to 
service connection for a back disability in December 1994, in 
which he contended that he had chronic back pain that was the 
result of a back injury that occurred during active service.  
The RO reviewed the aforementioned evidence and, in a rating 
decision dated in April 1995, denied the claim of service 
connection for a back disability.  The veteran was notified 
of the denial and his appellate rights in correspondence 
dated in April 1995.  The claims folder shows that he did not 
file a timely appeal of this denial and it became final.

In the time since the April 1995 decision, the veteran filed 
an application to reopen his claim for VA compensation for a 
back disability in January 2001.  Evidence submitted in 
support of his claim include written statements in which he 
presented his essential contention that his current back 
complaints were manifestations of a chronic back disability 
that began in active service.  No objective medical evidence 
of any sort mentioning treatment for, or a diagnosis of a 
chronic back disability was submitted by the veteran.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received since the April 1995 RO 
decision and therefore the claim of service connection for a 
back disability may not reopened for a de novo review.  The 
veteran's statements relating his current back complaints  to 
his periods of active duty are merely redundant of his prior 
assertions that have already been addressed in the previous 
RO determinations.  He has otherwise submitted no objective 
medical evidence that relates in any way to a musculoskeletal 
disability affecting his spine.  Therefore, in view of the 
foregoing discussion, the Board concludes that the veteran 
has not submitted evidence which is new and material to his 
claim for VA compensation for a chronic back disability.  His 
application to reopen this claim is thus denied.

Factual background and analysis: whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for schizophrenia.

The veteran's service medical records show that on enlistment 
examination in June 1989, the veteran reported a history of 
having been hospitalized for injuries sustained in a motor 
vehicle accident in 1987, in which he was thrown through a 
windshield with loss of consciousness but with no open head 
injuries or skull fracture.  No psychiatric abnormalities 
were noted on enlistment examination.  He was psychiatrically 
normal on examination in February 1990.  The records show no 
treatment for psychiatric complaints or a diagnosis of a 
chronic psychiatric disability during his periods of active 
duty.  

Following the veteran's separation from active duty in 
support of Operations Desert Shield/Desert Storm in June 
1991, he denied having any illness or symptoms of illness in 
a Marine Reserve medical report dated in November 1991.  
Thereafter, post-service private and VA medical records show 
that in January 1995 he was given a neurological examination 
pursuant to reports from his family members that he had 
undergone an inexplicable and adverse personality change over 
the course of the previous year in 1994.  Electro-
encephalographic studies and a CT scan of his head conducted 
between January - March 1995 revealed normal findings, but a 
psychiatric evaluation conducted in January 1995 shows that 
the veteran exhibited psychotic symptomatology and he was 
diagnosed with paranoid schizophrenia.  VA psychiatric 
examination of February 1996 shows a diagnosis of a psychotic 
disorder, not otherwise specified, rule out chronic 
schizophrenia.  

At a hearing before traveling Veterans Law Judge conducted at 
the RO in December 1996, the veteran testified that he 
occasionally got into fights during active duty in the United 
States Marine Corps, but that he was never subjected to any 
disciplinary actions while in service.  He and his father 
testified that his psychotic symptoms began in approximately 
1993 and he was first treated for them in 1994.

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disability in December 
1994, in which he contended that his schizophrenia had its 
onset during active service.  The RO denied his claim in 
April 1995 and the veteran appealed the denial.  The RO's 
denial of VA compensation for schizophrenia was ultimately 
affirmed in a May 1997 Board decision after review of the 
aforementioned evidence.  The Board decision was not appealed 
to the United States Court of Appeals for Veterans Claims and 
it became final.

In the time since the May 1997 Board decision, the veteran 
filed an application to reopen his claim for VA compensation 
for schizophrenia in January 2001.  Evidence submitted in 
support of his claim include written statements in which he 
presented his essential contention that his schizophrenia 
began in active service.  The evidence also included private, 
SSA, and VA medical records dated from 1988 - 2003, which 
show no psychiatric diagnosis prior to 1995 and thereafter 
ongoing treatment for paranoid schizophrenia.  The medical 
evidence contains no objective opinion establishing a nexus 
between the veteran's diagnosis of schizophrenia and his 
periods of active duty.

As a general rule, if a claim has been previously denied by 
the Board, the claim can be reopened only if new and material 
evidence has been submitted and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 
(1999).  The Board must address the issue of whether new and 
material evidence has been submitted because it determines 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received since the May 1997 Board 
decision and therefore the claim of service connection for 
schizophrenia may not reopened for a de novo review.  The 
veteran's statements relating his schizophrenia to his 
periods of active duty are merely redundant of his prior 
assertions that have already been addressed in the previous 
RO determinations.  The medical evidence he has submitted, 
while comprehensive and extensive with regard to his post-
service treatment for schizophrenia, contains no objective 
opinion that establishes a link between his schizophrenia and 
his periods of active military service.  Therefore, in view 
of the foregoing discussion, the Board concludes that the 
veteran has not submitted evidence which is new and material 
to his claim for VA compensation for schizophrenia.  His 
application to reopen this claim is thus denied.

Factual background and analysis: whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for PTSD.

The veteran's service medical records show no diagnosis or 
treatment for a chronic psychiatric disability during his 
periods of active duty.  Following his separation from active 
duty in support of Operations Desert Shield/Desert Storm in 
June 1991, he denied having any illness or symptoms of 
illness in a Marine Reserve medical report dated in November 
1991.  The veteran's military records show that he served as 
a rifleman in the United States Marine Corps during the 
Operations Desert Shield/Desert Storm and was deployed to 
Southwest Asia from December 1990 to May 1991.  Thereafter, 
post-service records include a February 1996 VA psychiatric 
examination report that shows a diagnosis of a psychotic 
disorder, not otherwise specified, rule out chronic 
schizophrenia, but no diagnosis of PTSD, notwithstanding that 
the veteran reported on a PTSD questionnaire that he 
witnessed dead Iraqi bodies, burning oilfields, and burning 
Iraqi military vehicles on the battlefield during the Gulf 
War.

The veteran filed his original claim of entitlement to 
service connection for PTSD in December 1994.  The RO 
reviewed the aforementioned evidence and, in a rating 
decision dated in November 1996, denied the claim of service 
connection for PTSD.  The claims folder shows that he did not 
file a timely appeal of this denial and it became final.

In the time since the November 1996 decision, the veteran 
filed an application to reopen his claim for VA compensation 
for PTSD in January 2001.  Evidence submitted in support of 
his claim include VA psychiatric treatment reports dated in 
December 2000, January 2001, September 2001, November 2002, 
February 2003, and June 2003, showing that the veteran was 
assigned a "provisional" diagnosis of PTSD associated with 
his complaints of memory flashbacks relating to stressors 
associated with his service in Operation Desert Storm.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has been received since the November 1996 RO 
decision and therefore the claim of service connection for 
PTSD is reopened for a de novo review.  The RO originally 
denied the claim on the basis that there was no objective 
evidence showing a diagnosis of PTSD.  Since the time of that 
denial, new medical evidence was submitted showing a 
provisional diagnosis of PTSD that was linked to stressors 
that the veteran alleges to have witnessed during Desert 
Storm.  As this presents a new factual basis that may allow 
the PTSD claim, the Board concludes that it is new and 
material to his claim for VA compensation for PTSD.  His 
application to reopen this claim for a de novo review is thus 
granted.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a chronic back disability is denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for schizophrenia is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD for a de novo review is granted.


REMAND

As previously discussed, the Board finds that new and 
material evidence has been submitted to support a reopening 
of the veteran's claim of entitlement to service connection 
for PTSD for a de novo review.  However, as the objective 
evidence presents only a provisional diagnosis of PTSD 
associated with the veteran's alleged stressors encountered 
in Operation Desert Storm, the Board concludes that the case 
should be remanded so that the veteran may be scheduled for a 
VA psychiatric examination in order to determine whether or 
not he meets the criteria for a definitive diagnosis of PTSD 
pursuant to the DSM-IV of the American Psychiatric 
Association.  See 38 C.F.R. § 4.25 (2005).  If a valid PTSD 
diagnosis is obtained, the RO should then develop the 
evidence to determine the veracity of the service-related 
stressors to which this diagnosis has been linked.  
Furthermore, any additional relevant evidence that has not 
been associated with the claims file should be obtained for 
inclusion in the record.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim, including the degree of disability and 
the effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and new and material evidence was needed to 
reopen his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because this claim is being remanded 
for other development, the RO has the opportunity to provide 
the veteran with proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA 
with respect to his claim for service 
connection for PTSD that is in 
compliance with the decision of the 
United States Court of Appeals for 
Veterans Claims in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran should be requested to 
provide information regarding the unit to 
which he was assigned, and information 
(who, what, when, where, and how) 
regarding the events he alleges caused 
the PTSD.  If the veteran alleges combat 
stressors, the RO should undertake the 
necessary development to either confirm 
or refute the veracity of these stressor 
accounts, including contacting the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), if the RO deems it 
necessary.

3.  The veteran should be asked to 
provide detailed information regarding 
his sources of psychiatric treatment, 
including for PTSD, for the period 
following December 2002; the RO should 
then attempt to obtain any outstanding 
records so identified for inclusion in 
the evidence after obtaining the 
necessary waivers (where applicable).

4.  The veteran must be scheduled for a 
VA psychiatric examination in order to 
obtain a definitive diagnosis of his 
psychiatric disorder(s) on Axis I.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
All tests deemed appropriate by the 
examiner must be performed.  If the 
veteran has a diagnosis of PTSD, the 
examiner should present an opinion as to 
what extent the veteran's experiences 
during active duty in Operation Desert 
Storm contribute to this diagnosis.  A 
complete rationale for all opinions must 
be provided.  If the examiner is unable 
to present any opinion without resorting 
to speculation, it must be so noted.  

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


